DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in reply to the application 16/454,996 filed on 6/27/2019. Claims 1-4, 6-7, 9-10, 16-18 were amended, claims 11, 15 and 19-20 were cancelled, and claims 21-24 were newly added in the reply filed on 2/18/2022. This action is final.

Response to Arguments
Regarding Applicant’s argument starting on page 10 regarding claims 1-20: Applicant’s arguments filed with respect to the rejection made under 35 USC § 101 have been fully considered, but they are not persuasive. Applicant argues that a human using a pen and paper “cannot (1) obtain measurements of environmental conditions exposed to an item, such as pressure, acceleration, humidity, temperature, light exposure, chemical exposure (see e.g., Applicant's Specification, [0035]), (2) generate a visualization based on the one or more measurements exceeding a threshold level, and (3) transmit a visualization ... to ... a predetermined entity,” but Examiner respectfully disagrees. Examiner argues that a human with pen and paper can obtain measurement information, generate a visualization using pen and paper based on the measurement information exceeding a threshold, and transmit the visualization to a predetermined entity. As shown in the rejection below, Examiner does not include the claimed sensors and computing device as part of the abstract idea, because those are additional elements. While Applicant argues that “a human mind is not equipped with sensors to accurately measure environmental conditions or means to generate and transmit a visualization electronically to a computing device,” Examiner respectfully argues that what is claimed in the abstract idea (as laid out in the rejection) merely includes obtaining measurements (a human receiving measurement information), generating a visualization (a human drawing something), and transmitting the visualization to an entity (a human sending the visualization to an entity). The means of gathering the obtained data is handled by the sensor and the means of electronically transmitting the visualization is handled by the generic computer environment comprising a computer upon which the method of claim 1 is implemented and a computing device that corresponds to a predetermined entity associated with the item. These are both classified as additional elements by Examiner, and therefore should not be considered as part of the abstract idea.
Applicant further argues that the Intellectual Ventures case is not analogous to Applicant’s with respect to 35 USC § 101, but Examiner respectfully disagrees. While Examiner concedes that Intellectual Ventures covers pre-set limits in a financial setting instead of pre-set limits in a transportation environmental condition setting, Examiner respectfully argues that the abstract idea is analogous. The abstract idea comprises managing human behavior in a business setting (in this case a commercial logistics setting, making determinations on goods delivered from one location to another) based on certain data thresholds being exceeded. 
Further, structure and determinations made in a goods delivery environment has been recognized by the courts as a fundamental economic practice ("[B]usiness practices designed to advise customers of the status of delivery of their goods have existed at least for several decades, if not longer."  Electronic Comm. v. Shopperschoice.com, LLC, 958 F.3d 1178, 1181 (Fed. Cir. 2020)) and a Method of Organizing Human Activity.
Regarding Applicant’s argument starting on page 15 regarding claims 16-20: Applicant’s arguments filed with respect to the rejection made under 35 USC § 112b have been fully considered, and are found persuasive. The 35 USC § 112b rejection has been withdrawn.
Regarding Applicant’s argument starting on page 15 regarding claims 1-20: Applicant’s arguments filed with respect to the rejection made under 35 USC § 103 have been fully considered, but they are not persuasive. Applicant argues that Bobo in view of Titus do not teach the amended claim 1, but Examiner respectfully disagrees. In (Fig. 12, elements 302a-d and 304a-d) and paragraph [0104] Bobo teaches an embodiment in which buttons labeled Shock, Vibration, Temperature, and Humidity are outlined in red when the corresponding measurement readings are outside the preset acceptable range. The second graphical element in this case comprises the button labeled Shock, Vibration, Temperature or Humidity as well as the red outline. Therefore, the second graphical element provides a different visual indication (different text label of the button outlined in red) based on the specific environmental condition which has exceeded a measured threshold.
Further, Applicant appears to argue (with respect to claims 2 and/or 3, although it is not clear) that Titus does not teach an animated image indicative of an environmental condition, but instead teaches a change in a package itself. Examiner respectfully disagrees that Titus does not teach analogous art to Applicant’s specification and drawings, however. Claim 2 states, “wherein the visualization comprises an animation that includes a plurality of frames that animate the first graphical element with respect to the second graphical element to represent the item being subjected to the specific environmental condition,” meaning that the animation of claim 2 is an animation of the first graphical element, which according to claim 1 is graphically representative of the item, not the environmental condition. Applicant’s specification paragraph [0031] states “Another exemplary visualization may include an animation that includes a sequence of frames that, when sequentially displayed at a particular frame rate, animate the item being subjected to the detected environmental condition,” and Applicant’s Fig. 2A elements 112(3) and 112(4) visualize movement of the item itself while being shaken or dropped.
Claims 9 and 16 recite subject matter that is substantially similar to the subject matter of claim 1, and claims 2-8, 10, 12-14, 17, 18, and 21-24 are dependent upon claims 1, 9, or 16. Therefore claims 1-10, 12-14, 16-18 and 21-24 are rejected under USC § 103 as shown below.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-10, 12-14, 16-18 and 21-24 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Claims 1, 9 and 16 describe a method, a system, and a computer-readable storage medium, respectively, used to perform the steps of: receiving event data indicating one or more measurements of an environmental condition, determining that at least one of the measurements exceed a threshold, generating a visualization based on the at least one of the measurements exceeding the threshold, and transmitting the visualization. Therefore, claims 1, 9 and 16 are each directed to one of the four statutory categories of invention: a method, a machine, and an article of manufacture, respectively.
The limitations A computer-implemented method, comprising: receiving ... event data indicating measurements of environmental conditions, the measurements of the environmental conditions being generated while the item is being transported from an origination location to a destination location; determining, based on resistance data that defines a plurality of threshold levels for the environmental conditions in association with the item, that one or more of the measurements exceed a threshold level for a specific environmental condition associated with the item; generating, based on the one or more measurements exceeding the threshold level, a visualization that includes: a first graphical element that is graphically representative of the item, and a second graphical element that is graphically representative of the specific environmental condition, wherein a positioning of the second graphical element with respect to the first graphical element is indicative of the item being subjected to a probability of damage that results from the specific environmental condition, the second graphical element being different based on which one of the environmental conditions is the specific environmental condition for which the threshold level is exceeded; and causing transmission of the visualization ... that corresponds to a predetermined entity associated with the item, as drafted, is a method that, under its broadest reasonable interpretation, only covers the concepts of receiving event data indicating one or more measurements of an environmental condition (“Mental Processes”), determining that at least one of the measurements exceed a threshold (“Mental Processes”), generating a visualization based on the at least one of the measurements exceeding the threshold (“Mental Processes” (“The courts consider a mental process (thinking) that "can be performed in the human mind, or by a human using a pen and paper" to be an abstract idea.” (See MPEP § 2106.04(a)(2)(III)), and transmitting the visualization (“Mental Processes” (“The courts consider a mental process (thinking) that "can be performed in the human mind, or by a human using a pen and paper" to be an abstract idea.” (See MPEP § 2106.04(a)(2)(III)). Emphasis added for the MPEP language “or by a human using a pen and paper” for the generating a visualization step and transmitting the visualization step of the claimed method. The environmental condition data for a container could be recorded using pen and paper (i.e. a first graphical element that is graphically representative of the item), and said recording on paper could then be underlined, boxed, or otherwise visually highlighted (i.e. a second graphical element that is graphically representative of the environmental condition) using a pen. The visually highlighted data recorded on the paper could then be transmitted in its pen and paper form to a predetermined entity associated with the item by physically handing them the paper. 
Examiner further rejects the claims under 35 U.S.C. 101 on the basis that the aforementioned abstract idea is analogous to the following example of “Certain Methods of Organizing Human Activity” (e.g. managing personal behavior) described in MPEP § 2106.04(a)(2)(c): “An example of a claim reciting managing personal behavior is Intellectual Ventures I LLC v. Capital One Bank (USA), 792 F.3d 1363, 115 USPQ2d 1636 (Fed. Cir. 2015). The patentee in this case claimed methods comprising storing user-selected pre-set limits on spending in a database, and when one of the limits is reached, communicating a notification to the user via a device. 792 F.3d. at 1367, 115 USPQ2d at 1639-40. The Federal Circuit determined that the claims were directed to the abstract idea of "tracking financial transactions to determine whether they exceed a pre-set spending limit (i.e., budgeting)", which "is not meaningfully different from the ideas found to be abstract in other cases before the Supreme Court and our court involving methods of organizing human activity." 792 F.3d. at 1367-68, 115 USPQ2d at 1640.” Similarly to the example, the aforementioned abstract idea receives information, determines that the information exceeds a predetermined threshold, and creates/sends a notification based on the exceeding of the predetermined threshold. The abstract idea furthermore describes the steps related to “Certain Methods of Organizing Human Activity” (e.g. managing personal behavior) during the shipping of items between locations, which is classified as “Certain Methods of Organizing Human Activity” (e.g. fundamental economic practices). The abstract idea can therefore additionally be categorized as “Certain Methods of Organizing Human Activity” (e.g. managing personal behavior) and “Certain Methods of Organizing Human Activity” (e.g. fundamental economic practices). That is, nothing in the claim elements disclose anything outside the grouping of “Mental Processes” and “Certain Methods of Organizing Human Activity” (e.g. managing personal behavior, and fundamental economic practices). Accordingly, the claim recites an abstract idea.-
The judicial exception is not integrated into a practical application. The claims as a whole merely describes how to generally implement the concept of the aforementioned abstract idea using sensors (claims 1 and 16), a computing device (claims 1, 9 and 16), one or more processors (claim 9 and 16), a memory (claim 9), and a computer-readable storage medium (claim 16). The claims recite extra-solution activity in the form of mere data gathering using the additional element sensors (receiving, from a sensor associated with an item, event data). The additional elements a computing device, one or more processors, a memory, and a computer-readable storage medium are recited at a high level of generality and is merely invoked to generally link the aforementioned abstract idea to a technological environment. The additional elements do not integrate the abstract idea into a practical application because when viewed together the sensor is merely used for extra-solution data gathering, and generally linking the abstract idea technological environment (computing device, one or more processors, a memory, and a computer-readable storage medium) is not a practical application of the abstract idea. The claim is directed to an abstract idea.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The claimed sensors (described in paragraphs [0031]; [0033]; [0042]) and computing device (described in paragraph [0105]), one or more processors (described in paragraph [0105]), a memory (described in paragraph [0097]), and a computer-readable storage medium (described in paragraph [0098]) are described at a high level of generality, as shown in the cited paragraphs, such that one of ordinary skill in the art would have recognized that they were conventional. Therefore, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. Thus, even when viewed as a whole, nothing in the claims add significantly more to the abstract idea. Therefore the claims are not patent eligible.
Claims 2-8, 10, 12-14, 17-18 and 21-24 have been given the full two part analysis including analyzing the limitations both individually and in combination. Claims 2-8, 10, 12-14, 17-18 and 21-24 when analyzed individually, and in combination, are also held to be patent ineligible under 35 U.S.C. 101. The recited limitations of the dependent claims fail to establish that the claims do not recite an abstract idea because the recited limitations of the dependent claims merely further narrow the abstract idea.
The limitations of the dependent claims fail to integrate an abstract idea into a practical application because, although claims 2 and 3 recite an animation and claim 8 recites a plurality of ledgers of a blockchain, these additional elements do not integrate the judicial exception into a practical application. The additional element an animation is considered insignificant extra-solution activity since the information conveyed in the animation is the same as the information conveyed in the non-animated visualization. The additional element a plurality of ledgers of a blockchain is considered insignificant extra-solution activity in the form of storing and retrieving information in memory (causing at least some of the event data to be stored in a plurality of ledgers of a blockchain) (see MPEP § 2106.05(d)(II)). The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. Thus, even when viewed as a whole, nothing in the claims add significantly more to the abstract idea.
Performing the further narrowed abstract ideas of the dependent claims on the additional elements of the independent claim, individually or in combination, do not impose any meaningful limits on practicing the abstract idea. The additional element animation is considered to be well-understood, routine, and conventional activity based on the conventional use of animation in computer graphical user interfaces (see Windows Hourglass Cursor [https://en.wikipedia.org/wiki/Windows_wait_cursor] and Apple’s Spinning Pinwheel Cursor [https://en.wikipedia.org/wiki/Spinning_pinwheel]; see also para 0038 describing it at a high level of generality). The additional element a plurality of ledgers of a blockchain (described in paragraphs [0039-0040]) is described at a high level of generality, as shown in the cited paragraphs, such that one of ordinary skill in the art would have recognized it as merely a generic means of storing and retrieving data. Therefore, the claimed plurality of ledgers of a blockchain is considered a well-understood, routine, and conventional tool to perform the abstract idea. Therefore, the recited limitations of the dependent claims fail to establish that the claims provide an inventive concept because claims that merely use a generic computer and well-understood, routine, and conventional tools, as tools to perform the abstract idea cannot provide an inventive concept. The claims are not patent eligible.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 9-10, 12-14 and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Bobo (U.S. Pub. No. 2014/0266712) in view of Titus (U.S. Pub. No. 2010/0299640).
Regarding the following claim 1, 9 and 16 limitations, Bobo, as shown, discloses the following limitations:
A computer-implemented method, comprising: receiving, from sensors associated with an item, event data indicating measurements of environmental conditions ...  [See [0065]; [0026]; [0127]; Bobo teaches using a suite of sensors 24 to monitor environmental conditions of a plurality of containers being transported.]
... determining, based on resistance data that defines a plurality of threshold levels for the environmental conditions in association with the item, that one or more of the measurements exceed a threshold level for a specific environmental condition associated with the item; [See [0015]; Bobo teaches preset acceptable environmental condition levels defined by the asset owners. Bobo further teaches sending an alert whenever a measured environmental condition parameter crosses outside the acceptable levels (i.e.  measurements of the environmental condition exceed the threshold level).]
... generating, based on the one or more measurements exceeding the threshold level, a visualization that includes: a first graphical element that is graphically representative of the item, and a second graphical element that is graphically representative of the specific environmental condition, wherein a positioning of the second graphical element with respect to the first graphical element is indicative of the item being subjected to a probability of damage that results from the environmental condition; [See [0091]; [0093]; (Fig. 11, elements 256, 258 and 260); [0015]; Bobo teaches displaying a button labeled with a container identification number (i.e. a first graphical element that is graphically representative of the item), and when the container is experiencing an environmental condition outside allowable levels (i.e. based on the at least some of the one or more measurements exceeding the threshold level), a distinct red border (i.e. a second graphical element that is graphically representative of the environmental condition) appears around the button. Bobo further teaches that when the container is experiencing an environmental condition outside allowable levels the asset is in a potentially damaging environment or potentially experienced damage (i.e. wherein a positioning of the second graphical element with respect to the first graphical element is indicative of the item being subjected to a probability of damage that results from the environmental condition).]
... the second graphical element being different based on which one of the environmental conditions is the specific environmental condition for which the threshold level is exceeded; [See (Fig. 12, elements 302a-d and 304a-d); [0104]; Bobo teaches an embodiment in which buttons labeled Shock, Vibration, Temperature, and Humidity are outlined in red (i.e. the second graphical element being different based on ... the environmental conditions) when the corresponding measurement readings are outside the preset acceptable range (i.e. the specific environmental condition for which the threshold level is exceeded).]
... and causing transmission of the visualization to a computing device that corresponds to a predetermined entity associated with the item. [See [0015]; [0017]; Bobo teaches displaying a graphical user interface (comprising the button labeled with the container identification number and distinct red border described above) to a program operator in charge of monitoring environmental conditions of a container.]
While Bobo implies that its asset tracking functions take place during transportation between locations, it does not explicitly disclose two locations between which the transportation takes place. Titus does, however, disclose asset tracking during the transportation of packages between two locations as shown below:
... the measurements of the environmental conditions being generated while the item is being transported from an origination location to a destination location; [See [0045]; Titus teaches tracking a package while transporting it between a source location and a destination location.]
It would have been obvious to one of ordinary skill in the arts as of the effective filing date of the claimed invention to combine the asset tracking environmental condition monitoring system of Bobo with the source location and destination location feature of the asset tracking environmental condition monitoring system of Titus.  By making this combination, the system of Bobo would be able to indicate to a program operator exactly where a tracked asset came from, and is going. One of ordinary skill in the art would have recognized that his additional information would be beneficial in making decisions and determinations related to the environmental condition monitoring of an asset.  Moreover, one of ordinary skill would have recognized that this combination could have been implemented through routine engineering producing predictable results.
Regarding the following claim 2 and 19 limitations, Bobo in view of Titus, as shown, disclose all claim 1 and 16 limitations. Bobo further discloses the following limitations:
The computer-implemented method of claim 1, wherein the visualization comprises ... the first graphical element with respect to the second graphical element to represent the item being subjected to the specific environmental condition. [See [0093]; (Fig. 11, elements 256, 258 and 260); [0015]; Bobo teaches displaying a button labeled with a container identification number, and when the container is experiencing an environmental condition outside allowable levels, a distinct red border appears around the button.]
Bobo does not, however Titus does, disclose the following limitations:
... an animation that includes a plurality of frames that animate ... [See [0037]; Titus teaches displaying an animated image or model of a package being altered to mimic physical damage to the package.]
It would have been obvious to one of ordinary skill in the arts as of the effective filing date of the claimed invention to combine the asset tracking environmental condition monitoring system of Bobo with the package image animation feature of the asset tracking environmental condition monitoring system of Titus.  By making this combination, the system of Bobo would be able to indicate to a program operator a visual representation of the effects an environmental condition is having on an asset. This visual aid would be a more comprehensive and detailed representation of the effects an environmental condition is having on an asset, which would provide the program operator a better idea of the current status of the asset. Moreover, one of ordinary skill would have recognized that this combination could have been implemented through routine engineering producing predictable results.
Regarding the following claim 3, 11 and 18 limitations, Bobo in view of Titus, as shown, disclose all claim 1, 2, 9 and 16 limitations. Bobo further discloses the following limitations:
The computer-implemented method of claim 2, wherein the ... (visualization) ... is shown with respect to a timeline that indicates one or more points in time at which the item has been subjected to the threshold level of the specific environmental condition. [See [0093]; (Fig. 11, elements 256, 258 and 260); [0015]; (Fig. 19); [0117]; Bobo teaches displaying a button labeled with a container identification number, and when the container is experiencing an environmental condition outside allowable levels, a distinct red border appears around the button. Bobo further teaches displaying a timeline representative of environmental condition data collected and including a graphical indicator representative of allowable levels of an environmental condition, as well as data points beyond the graphical indicator representative of times in which the allowable levels of an environmental condition were exceeded (i.e. indicates one or more points in time at which the item has been subjected to the threshold level of the environmental condition).]
Bobo does not, however Titus does, disclose the following limitations:
... the animation ... [See [0037]; Titus teaches displaying an animated image or model of a package being altered to mimic physical damage to the package.]
It would have been obvious to one of ordinary skill in the arts as of the effective filing date of the claimed invention to combine the asset tracking environmental condition monitoring system of Bobo with the package image animation feature of the asset tracking environmental condition monitoring system of Titus.  By making this combination, the system of Bobo would be able to indicate to a program operator a visual representation of the effects an environmental condition is having on an asset. This visual aid would be a more comprehensive and detailed representation of the effects an environmental condition is having on an asset, which would provide the program operator a better idea of the current status of the asset. Moreover, one of ordinary skill would have recognized that this combination could have been implemented through routine engineering producing predictable results.
Regarding the following claim 4 limitations, Bobo in view of Titus, as shown, disclose all claim 1 limitations. Bobo further discloses the following limitations:
The computer-implemented method of claim 1, wherein the generating the visualization includes combining a visualization effect that corresponds to the specific environmental condition with the first graphical element that is graphically representative of the item. [See [0093]; (Fig. 11, elements 256, 258 and 260); [0015]; Bobo teaches displaying a button labeled with a container identification number, and when the container is experiencing an environmental condition outside allowable levels, a distinct red border appears around the button.]
Regarding the following claim 5, 12 and 20 limitations, Bobo in view of Titus, as shown, disclose all claim 1, 4, 9 and 16 limitations. Bobo further discloses the following limitations:
The computer-implemented method of claim 4, wherein the visualization effect includes a graphical representation of at least one of: the item being exposed to a pressure-threshold, the item being exposed to an acceleration-threshold, the item being exposed to a humidity-threshold, or the item being exposed to a temperature-threshold. [See [0093]; (Fig. 11, elements 256, 258 and 260); [0065]; Bobo teaches displaying a container identification number paired with a distinct color border representative of an environmental condition exceeding a threshold including any of the following: temperature, humidity, acceleration or pressure.]
Regarding the following claim 6 limitations, Bobo in view of Titus, as shown, disclose all claim 1 limitations. Bobo further discloses the following limitations:
The computer-implemented method of claim 1, wherein the visualization is graphically indicative of the item being subjected to the probability of damage based on exposure to the threshold level for the specific environmental condition at a specific portion of a shipping route ... [See [0091]; [0093]; (Fig. 11, elements 256, 258 and 260); [0015]; (Fig. 19); [0117]; Bobo teaches displaying a button labeled with a container identification number, and when the container is experiencing an environmental condition outside allowable levels, a distinct red border appears around the button. Bobo further teaches that when the container is experiencing an environmental condition outside allowable levels, whether that be at a time or during a period of time, the asset is in a potentially damaging environment or potentially experienced damage.]
While Bobo implies that its asset tracking functions take place during transportation between locations, it does not explicitly disclose two locations between which the transportation takes place. Titus does, however, disclose asset tracking during the transportation of packages between two locations as shown below:
... from the origination location to the destination location ... [See [0045]; Titus teaches tracking a package while transporting it between a source location and a destination location.]
It would have been obvious to one of ordinary skill in the arts as of the effective filing date of the claimed invention to combine the asset tracking environmental condition monitoring system of Bobo with the source location and destination location feature of the asset tracking environmental condition monitoring system of Titus.  By making this combination, the system of Bobo would be able to indicate to a program operator exactly where a tracked asset came from, and is going. One of ordinary skill in the art would have recognized that his additional information would be beneficial in making decisions and determinations related to the environmental condition monitoring of an asset.  Moreover, one of ordinary skill would have recognized that this combination could have been implemented through routine engineering producing predictable results.
Regarding the following claim 10 limitations, Bobo in view of Titus, as shown, disclose all claim 9 limitations. Bobo further discloses the following limitations:
The system of claim 9, wherein the computer-readable instructions further cause the one or more processors to select the second graphical element that is graphically representative of the specific environmental condition in response to determining that the specific threshold level for the item has been exceeded. [See [0091]; [0093]; (Fig. 11, elements 256, 258 and 260); [0015]; Bobo teaches displaying a button labeled with a container identification number, and when the container is experiencing an environmental condition outside allowable levels, a distinct red border appears around the button.]
Regarding the following claim 13 limitations, Bobo in view of Titus, as shown, disclose all claim 9 limitations. Bobo further discloses the following limitations:
The system of claim 9, wherein the first graphical element that is graphically representative of the item is a digital image that corresponds to a listing of the item. [See [0091]; [0093]; (Fig. 11, elements 256, 258 and 260); [0015]; Bobo teaches displaying a button labeled with a container identification number.]
Regarding the following claim 14 limitations, Bobo in view of Titus, as shown, disclose all claim 9 limitations. Bobo further discloses the following limitations:
The system of claim 9, wherein the product data further includes the first graphical element that is graphically representative of the item. [See [0091]; [0093]; (Fig. 11, elements 256, 258 and 260); [0015]; Bobo teaches displaying a button labeled with a container identification number.]
Regarding the following claim 17 limitations, Bobo in view of Titus, as shown, disclose all claim 16 limitations. Bobo further discloses the following limitations:
The computer-readable storage medium of claim 16, wherein the computer-readable storage medium has further computer-executable instructions stored thereupon to generate the visualization by compositing the first graphical element that is graphically representative of the item into a positional reference of the second graphical element that is graphically representative of the specific environmental condition. [See [0091]; [0093]; (Fig. 11, elements 256, 258 and 260); [0015]; Bobo teaches displaying a button labeled with a container identification number, and when the container is experiencing an environmental condition outside allowable levels, a distinct red border appears around the button.]
Regarding the following claim 23 limitations, Bobo in view of Titus, as shown, discloses all claim 1 limitations. Bobo further discloses the following limitations:
The computer-implemented method of claim 1, wherein different positionings of the second graphical element relative to the first graphical element are indicative of different levels of risk that the item will be damaged due to the specific environmental condition. [See (Fig. 13, elements 322, 328, 327a-f, 329a-b); [0105-0107]; Bobo teaches a status bar 328 including indicators 327a-f and 329a-b representing temperatures measured by sensors 102 and 104. Bobo further teaches the position of the indicators 327a-f and 329a-b representing different levels of risk of damage to the contents of the container based on the position of the sensor relative to the contents of the container and temperature reading, and that the indicators will be marked red when measurement readings are outside of a predefined range (threshold).]

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Bobo (U.S. Pub. No. 2014/0266712) in view of Titus (U.S. Pub. No. 2010/0299640) in view of Ko (U.S. Pub. No. 2020/0005240).
Regarding the following claim 7 limitations, Bobo in view of Titus, as shown, disclose all claim 1 limitations. Bobo further discloses the following limitations:
The computer-implemented method of claim 1, wherein the visualization ... (is displayed) ... when the one or more measurements exceed the threshold level for the specific environmental condition associated with the item. [See [0093]; (Fig. 11, elements 256, 258 and 260); [0015]; Bobo teaches displaying a button labeled with a container identification number, and when the container is experiencing an environmental condition outside allowable levels, a distinct red border appears around the button.]
Bobo in view of Titus does not, however Ko does, disclose the following limitations:
The computer-implemented method of claim 1, wherein the visualization further includes a third graphical element that is graphically representative of a carrier entity having custody of the item ... [See [0116-0117]; (Fig. 22, element 701); Ko teaches displaying a driver identification number representative of a driver transporting packages along a delivery route (i.e. a third graphical element that is graphically representative of a carrier entity having custody of the item).]
It would have been obvious to one of ordinary skill in the arts as of the effective filing date of the claimed invention to combine the asset tracking environmental condition monitoring display of Bobo in view of Titus with the driver identification display of Ko.  By making this combination, the system of Bobo would be able to provide more information to a program operator regarding the transportation of an asset. One of ordinary skill in the art would have recognized that his additional information would be beneficial in making decisions and determinations related to the environmental condition monitoring of an asset.  Moreover, one of ordinary skill would have recognized that this combination could have been implemented through routine engineering producing predictable results.

Claims 8 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Bobo (U.S. Pub. No. 2014/0266712) in view of Titus (U.S. Pub. No. 2010/0299640) in view of Jurich (U.S. Pub. No. 2020/0042933).
Regarding the following claim 8 and 15 limitations, Bobo in view of Titus, as shown, disclose all claim 1 and 9 limitations. Bobo in view of Titus do not, however Jurich does, disclose the following limitations:
The computer-implemented method of claim 1, further comprising causing at least some of the event data to be stored in a plurality of ledgers of a blockchain. [See [0029]; Jurich teaches lock units used to secure cargo generating a new blockchain entry at certain events, including tampering events.]
It would have been obvious to one of ordinary skill in the arts as of the effective filing date of the claimed invention to combine the asset tracking environmental condition monitoring of Bobo in view of Titus with the blockchain event data recording of Jurich.  By making this combination, the tamper event sensors, temperature sensors, etc. described in Bobo paragraph [0065] would be able to trigger the recording of associated event data on a blockchain. This would allow the event data to be more secure and less vulnerable to manipulation by the delivery driver or another party. Moreover, one of ordinary skill would have recognized that this combination could have been implemented through routine engineering producing predictable results.
Regarding the following claim 24 limitations, Bobo in view of Titus, as shown, disclose all claim 1 limitations. Bobo in view of Titus do not, however Jurich does, disclose the following limitations:
The computer-implemented method of claim 1, further comprising: receiving, prior to the item being transported, a smart contract associated with the item, the smart contract being encoded with a shipping change and triggering criteria, the triggering criteria including the threshold level for the specific environmental condition associated with the item; and automatically implementing, by the smart contract and while the item is being transported, the shipping change for the item responsive to determining that the one or more measurements exceed the threshold level. [See [0038]; [0021]; Jurich teaches using a smart contract to automatically trigger an action by an insurer, retailer, manufacturer or other party (i.e. a shipping change) based on sensor measurements indicating goods have been damaged based on predetermined thresholds. Jurich further teaches that the smart contract can trigger the action when a shipper who currently has possession is about to hand over the goods to a second shipper (i.e. while the item is being transported).]
It would have been obvious to one of ordinary skill in the arts as of the effective filing date of the claimed invention to combine the asset tracking environmental condition monitoring of Bobo in view of Titus with the smart contract action triggering of Jurich. By making this combination, the system of Bobo in view of Titus would be able to automatically initiate predetermined actions based on detected risk of damage to goods. This would benefit the system of Bobo in view of Titus by reducing the amount of oversight and human decision-making required to initiate necessary actions for handling goods damaged by shipping environmental decisions.

Claims 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Bobo (U.S. Pub. No. 2014/0266712) in view of Titus (U.S. Pub. No. 2010/0299640) in view of Chopko (US. Pub. No. 2019/0303852).
Regarding the following claim 21 limitations, Bobo in view of Titus, as shown, discloses all claim 1 limitations. Bobo in view of Titus further teaches:
The computer-implemented method of claim 1, wherein the resistance data defines first ... threshold levels for the specific environmental condition associated with the item. [See [0015]; Bobo teaches preset acceptable environmental condition levels defined by the asset owners. Bobo further teaches sending an alert whenever a measured environmental condition parameter crosses outside the acceptable levels.]
Bobo in view of Titus does not, however Chopko does, disclose the following limitations:
... wherein the resistance data defines first and second threshold levels for the specific environmental condition associated with the item. [See [0052]; (Fig.6, elements 98A-C); Chopko teaches setting at least a first and second environmental parameter target (i.e. first and second threshold levels for the specific environmental condition associated with the item) which may be a desired range of values that are preferred in order to preserve a perishable product.]
It would have been obvious to one of ordinary skill in the arts as of the effective filing date of the claimed invention to combine the environmental condition threshold setting of Bobo in view of Titus with plurality of thresholds of Chopko.  By making this combination, the system of Bobo in view of Titus would be able to distinguish different degrees of exposure to certain environmental conditions that a product was exposed to. This would benefit a user of Bobo in view of Titus by conveying a more detailed picture of the condition of the product (for example is the product only barely over a conservative temperature threshold (slightly warmer than it should be, but salvageable) or is the product far beyond the threshold (melted and unsalvageable)).
Regarding the following claim 22 limitations, Bobo in view of Titus, as shown, discloses all claim 1 limitations. Bobo further teaches:
The computer-implemented method of claim 21, wherein the second graphical element includes a first graphic indicating that the item is at risk of becoming damaged based on the one or more measurements exceeding the first threshold level, or wherein the second graphical element includes a second graphic indicating that the item has been damaged based on the one or more measurements exceeding the second threshold level. (Examiner’s Note: Examiner is interpreting any art teaching one of the wherein clauses in this claim as teaching the entirety of the claim due to the word “or” between the two clauses. For further clarification, the citations below teach the first wherein clause in the claim language, and therefore the claim in its entirety.) [See [0091]; [0093]; (Fig. 11, elements 256, 258 and 260); [0015]; Bobo teaches displaying a button labeled with a container identification number (i.e. a first graphical element that is graphically representative of the item), and when the container is experiencing an environmental condition outside allowable levels (i.e. based on the at least some of the one or more measurements exceeding the threshold level), a distinct red border (i.e. a second graphical element that is graphically representative of the environmental condition) appears around the button. Bobo further teaches that when the container is experiencing an environmental condition outside allowable levels the asset is in a potentially damaging environment or potentially experienced damage (i.e. wherein a positioning of the second graphical element with respect to the first graphical element is indicative of the item being subjected to a probability of damage that results from the environmental condition).]

Prior Art
Brady (U.S. Pub. No. 2018/0024554) teaches an autonomous vehicle with a self-monitoring delivery storage container.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRIS GOMEZ whose telephone number is (571) 272-0926. The examiner can normally be reached on 7:30 AM – 4:30 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SHANNON CAMPBELL can be reached at (571) 272-5587. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/C.G./Examiner, Art Unit 3628
/DANIEL VETTER/              Primary Examiner, Art Unit 3628